Citation Nr: 0019361	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected bilateral hearing loss, currently rated not 
compensably disabling.

2.  Entitlement to a higher initial rating for service-
connected lumbosacral strain, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.  This appeal arises from a July 1998 rating 
decision of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for lumbosacral strain, evaluated as 
noncompensable, effective from February 1997 and granted 
service connection for bilateral hearing loss, evaluated as 
noncompensable, effective from February 1997.  By rating 
decision of March 1999, the evaluation for lumbosacral strain 
was increased from noncompensable to 10 percent, effective 
December 1998.  



REMAND

The veteran and his representative contend, in essence that 
the veteran's bilateral hearing loss and lumbosacral strain 
are more severe than the current evaluations reflect.  

The Board initially notes that the veteran underwent a VA 
audiological examination in June 2000.  This examination 
report was sent to the Board without RO review.  Any 
pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under governing 
regulatory provisions, must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived by the appellant or representative 
or unless the Board determines that the benefit, or benefits, 
to which the evidence relates may be allowed on appeal 
without such referral.  Such waiver must be in writing or, if 
a hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (1999).  Since the additional evidence was 
received by the Board and no waiver of initial RO review has 
been received for this evidence, in writing, initial RO 
review is necessary.  

Additionally, as to the veteran's lumbosacral strain claim, 
he complains of low back pain with numbness in his legs.  A 
January 1999 examination report from Woodbridge FHC indicated 
that X-rays showed early sacroiliac arthritis.  It was also 
noted that a MRI was ordered.  There are no x-ray examination 
reports associated with the January 1999 records nor is there 
a copy of a performed MRI examination report associated with 
the claims folder.  An attempt to obtain a copy of the x-ray 
examination report and the MRI should be made so that review 
can be attempted prior to adjudication of this claim.  

Also, the RO's attention is directed to the decision of Court 
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(1999).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The veteran's most recent VA examination for his service-
connected low back disability was in February 1998.  
Unfortunately, this examination did not discuss pain on use 
as it related to flare-ups of the veteran's service-connected 
low back disability.  Accordingly, the examination was 
inadequate for rating purposes.

Finally, the Court rendered a decision in Fenderson v. West, 
12 Vet. App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
indicated that in the case of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
The Court also reiterated that in a claim for an original or 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court also made clear 
that it's holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following the award of service connection for that 
disability.  Since this is the veteran's initial claims and 
award for his service-connected low back disability and 
bilateral hearing loss, and he has expressed disagreement 
with the evaluations assigned, the RO should evaluate the 
claims with consideration of staged ratings consistent with 
Fenderson.   

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should secure the necessary 
release of information from the veteran 
and attempt to obtain all VA, service 
facility, and private medical records, if 
any, pertaining to treatment for his 
service-connected low back disability, to 
include the x-ray examination report 
indicating sacroiliac arthritis and an 
ordered MRI discussed at his January 1999 
Woodbridge FHC examination as well as any 
other medical records since January 1999.  
After receipt of these records, they 
should be associated with the claims 
folders.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for purposes of assessing the current 
severity of his service-connected low 
back disability.  All indicated studies, 
to include range of motion testing in all 
directions (in degrees), X-ray 
examination and any other tests deemed 
necessary by the examiner, should be 
performed.  The veteran's claims files 
and a copy of this entire remand is to be 
made available to the examining physician 
for review in connection with the 
examination of the veteran so that the 
physician may review pertinent aspects of 
the veteran's medical history.  The 
examiner should be asked to determine 
whether the low back disability residuals 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  This determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
comment as to whether the veteran 
exhibits muscle spasm, ankle jerk or 
other neurological findings.  In 
addition, the examiner should comment on 
the effects of pain on the veteran's 
ability to pursue gainful employment.  

3.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the orthopedic 
examination report does not include the 
results of tests for pain of the affected 
joint, or an explanation by the examiner 
for the lack thereof, appropriate 
corrective action is to be implemented.  

4.  The RO should review all pertinent 
information currently in its possession, 
which is not duplicative of records 
already associated with the file, 
specifically the VA, audiological 
evidence submitted to the Board without 
RO waiver.  When the requested 
development is complete, the RO should 
readjudicate the veteran's claims to 
determine whether they may be granted.  
If the benefit(s) sought remains denied, 
the veteran should be provided with a 
SSOC, to include a detailed analysis of 
the reasons for the RO's determination, 
and afforded the appropriate period of 
time in which to respond.  Since these 
claims are for evaluations in excess of a 
noncompensable evaluation effective from 
February 1, 1997 and a 10 percent 
evaluation effective from 
December 9, 1998, for his low back 
disability, and a compensable evaluation 
for his bilateral hearing loss, effective 
from February 1, 1997, and these are 
initial evaluations instead of increased 
ratings, the RO should consider the 
holding in Fenderson and whether further 
staged ratings are in order for either of 
these disabilities.  

Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, is to be returned to the 
Board for further appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




